Citation Nr: 1044507	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for recurrent ear 
infections with tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from October 1988 to March 
1997.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO ) in Boise, Idaho.

The issues of entitlement to service connection for sinusitis and 
recurrent ear infections with tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's personality disorder is a developmental defect 
which is not subject to service connection.

2.  The Veteran's compulsiveness to pull hair is a manifestation 
of his personality disorder rather than attributable to a 
diagnosis of trichotillomania.

3.  The Veteran's other variously diagnosed acquired psychiatric 
disorders, to include (but not limited to) bipolar disorder, 
social anxiety, obsessive compulsive disorder (OCD), depression, 
and attention deficit hyperactivity disorder (ADHD), are not 
shown to have manifested in service, to be related to service, or 
to have been superimposed upon a personality disorder during 
service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.9 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as a psychosis, may be presumed to 
have been incurred in service if manifest to a compensable degree 
within one year from discharge from service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§ 3.309(a).

A personality disorder is deemed a congenital or developmental 
defect for which service connection may not be awarded.  
38 C.F.R. §§ 3.303(c ) and 4.9.  See also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996) (stating that congenital or developmental 
defects are not diseases or injuries within the meaning of VA law 
and regulation).  However, VA's General Counsel has held that a 
congenital defect can be subject to superimposed disease or 
injury, and if that superimposed disease or injury occurs during 
military service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).

When no preexisting medical condition is noted upon entry into 
service, a veteran is presumed to have been sound upon entry.  
38 U.S.C.A. § 1111; Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  In such a situation, VA holds the burden of proving by 
clear and unmistakable evidence that both (1) a Veteran's 
disorder pre-existed service and (2) that such disorder was not 
aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); VAOGCPREC 3-2003 (July 15, 2003).

The presumption of soundness, however, does not apply when a 
condition is a congenital or developmental defect, as service 
connection cannot be granted for such disorder.  See Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference 
between defect and disease and further noting that service 
connection may be granted if the congenital or developmental 
condition is a disease).

A pre-existing injury or disease will be considered to have been 
aggravated during service where there is an increase in 
disability during service unless there is a specific finding that 
the increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing 
injury or disease will not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306.

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims 
(Court) emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

The Veteran's April 1985 enlistment examination contains no lay 
or medical notation of an acquired psychiatric disorder.  As 
such, the Veteran is presumed to have entered service in sound 
condition.  38 U.S.C.A. § 1111.

In pertinent part, the Veteran underwent psychiatric interview 
and brief psychologic testing in April 1986 due to complaints of 
homesickness as well as wife and family dependency.  The Veteran 
was deemed psychiatric fit for full duty.

An October 1989 Submarine Duty examination report included the 
Veteran's report of worries of family life and money which were 
not considered disabling (NCD).

In February 1990, the Veteran was referred for a psychological 
evaluation based upon stressors which were having a large impact 
on his job performance.  The identified stressors involved his 
spouses' infidelity, a large financial debt with lack of 
financial resources, and geographic separation from his wife.  

Following psychological testing and clinical interview, the 
Veteran was given Axis I diagnoses of (1) marital problem, 
moderate to severe (Principal) and (2) adjustment disorder with 
mixed disturbance of conduct and emotions.  The examiner noted 
evidence of immature and impulsive traits which were not of 
sufficient severity to warrant a full diagnosis of personality 
disorder.

A June 1994 Ionizing Radiation examination noted the Veteran's 
report of depressed mood.  The examiner found no vegetative 
symptoms (sxs), but referred the Veteran for psychiatric 
evaluation.

In July 1994, the Veteran underwent a psychological evaluation 
based upon his report of marital difficulties which caused him to 
feel sad, forgetful, and overburdened at home.  A Minnesota 
Multiphasic Personality Inventory (MMPI) demonstrated no 
indications of severe depression, but suggested some mild 
depression with anger that suggested a reaction to his troubled 
marriage.  There were no indications of thought disorder or 
organic brain syndrome.  The examiner offered an impression of 
mild adjustment disorder, and marital dysfunction.  The Veteran 
was deemed psychiatrically fit for full duty.

In June 1995, the Veteran underwent a psychiatric consultation 
based upon complaint of an inability to remember his childhood.  
Examination disclosed no psychiatric disorder and the Veteran was 
deemed fit for full duty.  Short-term therapy for continuing 
marital adjustment problems were recommended.  

Thereafter, the Veteran's STRs reflect that he was prescribed 
Prozac based upon a diagnosis of trichotillomania.  The Veteran's 
March 1997 separation examination noted that the Veteran had been 
treated for trichotillomania with Prozac in 1996, but that the 
disorder was currently well controlled without medications.  It 
was not considered disabling. 

Postservice, the Veteran's private medical records are 
significant for a May 1998 psychiatric evaluation.  At this time, 
the Veteran reported the onset of hair pulling before grade 
school, when he pulled his Dad's hair out.  The Veteran indicated 
that he had a total focus on hair follicles, including nose, head 
and pubic hair.  He reported that a prescription of Prozac in 
1996 had helped the disorder.  At that time, the Veteran was 
diagnosed with OCD and trichotillomania.  The Veteran was later 
diagnosed with bipolar disorder, social anxiety, depression and 
ADHD.

The Board notes that rating agencies are required to be 
thoroughly familiar with the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  38 C.F.R. § 4.130.  DSM-IV recognizes 
trichotillomania (312.39) as an impulse-control disorder 
manifested by:

A.  Recurrent pulling of one's hair resulting in 
noticeable hair loss.

B.  An increasing sense of tension before pulling out 
the hair or when attempting to resist the behavior.

C.  Pleasure, gratification, or relief when pulling 
out the hair.

D.  The disturbance is not better accounted for by 
another mental disorder and is not due to a general 
medical condition (e.g., dermatological condition).

E.  The disturbance causes clinically significant 
distress or impairment in social, occupational, or 
other important areas of functioning.

In December 2008, the Veteran underwent a comprehensive VA 
Compensation and Pension (C&P) examination which included a 
Social and Industrial Survey, review of the claims folder and a 
face-to-face interview of the Veteran.  Following mental status 
examination and an extensive review of the STRs and postservice 
medical records, the examiner offered the following impression:

It is the opinion of this examiner, after review of 
the claims folder and a one-to-one psychiatric 
evaluation and a review of the Social and Industrial 
Survey, that the [V]eteran's treatment in the service 
for an adjustment disorder secondary to marital stress 
is not the first manifestation of the [V]eteran's 
mental difficulties.  All of his subsequent treatment 
post service with up to six different AXIS I 
psychiatric diagnoses being treated all at the same 
time appear to be more related to severe personality 
disorder.  It is known that patients with personality 
disorders are almost four times as likely to have a 
diagnosis of four or more psychiatric disorders, and 
that patients with personality disorder tend to 
receive diagnoses of major depression, bipolar, social 
phobias, and obsessive compulsive disorder 
specifically.  Also, considering the extent of 
psychotropic regimens that this [V]eteran has 
experienced over the last eight years with very little 
efficacy in terms of control of his symptoms, i.e., 
moods, which fluctuate within one day, chronic anger 
with dyscontrol, chronic irritability, difficulty in 
relationships, impulsivity, and animal abuse are all 
consistent with a personality disorder.  Although he 
does have evidence for some obsessiveness and 
compulsivity in terms of pulling his hair, this is 
done almost in the setting of stress relief, which 
again is seen commonly in patients with personality 
disorders.  The abusive childhood history this veteran 
witnessed and was a victim of also is a common 
precursor to personality disorder.  Thus, it is not 
felt that the [V]eteran's current psychiatric 
difficulties have any relationship whatsoever to his 
service time, that they are reflective of a lifelong 
pattern of characterologic disorder.  It is not felt 
that he has a service-connected psychiatric condition.

The Board must find that this medical opinion is entitled to 
great probative weight beyond any piece of evidence in the 
Veteran's claims file, including the statements from the Veteran, 
the service medical records, and post-service medical treatment.  
The examiner has had the opportunity to review the evidence as a 
whole and provide to the Board an overall review of the medical 
evidence which the Board finds highly comprehensive.  It is 
simply one of the most thorough evaluations regarding the 
etiology of a psychiatric disability that the undersigned has 
ever reviewed, providing a highly comprehensive analysis of the 
evidence.

Following review of the credible lay and medical evidence, the 
Board finds that the Veteran manifests a personality disorder 
which, as a developmental defect, is not subject to service 
connection.  The Board finds that the opinion of the December 
2008 VA C&P examiner provides strong probative evidence against 
this claim which substantially outweighs any evidence tending to 
support an award of service connection on another basis.

The Board is cognizant that the Veteran underwent several 
psychological evaluations in service due to homesickness, marital 
dysfunction, and financial difficulties.  He was primarily 
diagnosed with marital problems and an adjustment disorder with 
mixed disturbance of conduct and emotions.  The Veteran was 
briefly prescribed Prozac based upon a diagnosis of 
trichotillomania.

However, the Veteran was found fully fit for duty during each 
psychological examination.  Furthermore, an examiner in February 
1990 found the Veteran to have immature and impulsive character 
traits.

The VA examiner in December 2008 reviewed all of the evaluations 
that the Veteran underwent during service and considered this 
evidence.  The examiner further reviewed the Veteran's preservice 
history which included family dysfunction, sexual abuse by his 
oldest half sister, alcohol use, and the Veteran's abuse of 
animals.  The examiner also reviewed the Veteran's postservice 
medical records which include multiple diagnoses such as 
trichotillomania, bipolar disorder, social anxiety, OCD, 
depression and ADHD.

Based upon all of this evidence and accepted medical principles, 
the VA examiner found that the Veteran's entire psychological 
history was consistent with the presence of a personality 
disorder which accounted for all of his psychiatric 
symptomatology.  In so opining, the VA examiner found that the 
Veteran had the common childhood precursors to a personality 
disorder, that his hair pulling in service (trichotillomania) was 
done almost in the setting of stress relief which was common in 
patients with personality disorders, and that the Veteran's more 
than 4 diagnoses involving major depression, bipolar, social 
phobias, and OCD that were not well controlled with treatment 
were also consistent with a personality disorder.

Overall, it is clear from the December 2008 VA C&P examination 
report that the VA examiner conducted an exhaustive review of the 
claims folder and, based upon accepted medical principles, 
provided an exceptionally well reasoned opinion that explains the 
significance of the inservice psychological symptoms.  This is a 
persuasive opinion which is not countered by any competent 
opinion to the contrary.

The Board has also considered the beliefs of the Veteran and his 
representative that the Veteran's current psychological problems 
are related to service.  The Veteran's representative first 
argues that the Veteran was first diagnosed with trichotillomania 
in service, which warrants a grant of service connection.  The 
Veteran's representative has also taken issue with the fact that 
the December 2008 VA C&P examiner did not provide a more explicit 
diagnosis other than a severe personality disorder, and argued 
that the opinion of the Veteran having a "lifelong" character 
disorder was "too pat a solution in light of the SMRs and the 
fact that the in-service condition (trichotillomania) has its own 
classification."

However, the December 2008 VA examiner opined that the Veteran's 
hair pulling was a manifestation of his personality disorder 
explaining that the hair pulling occurred as a means of stress 
relief which was common in patients with personality disorders.  
The December 2008 VA examiner also relied upon accepted medical 
principles in arriving at a final opinion, which again the Board 
notes was well reasoned and persuasive.  The Board finds that the 
2008 VA examiner's opinion holds greater probative weight than 
the Veteran's representative, as the VA examiner as greater 
expertise and training speaking to the issues at hand. 

The Board also notes that the Veteran's representative argued 
that VA is required to show that the Veteran's character disorder 
clearly and unmistakably preexisted service and clearly and 
unmistakably was not aggravated during service.  However, as 
noted above, the presumption of soundness does not apply to a 
character disorder.  Rather, the only issue for consideration is 
whether the Veteran incurred an acquired psychiatric disorder 
superimposed on the character disorder in service, which was 
answered in the negative by the December 2008 VA examiner.

Finally, the Board notes that there is no evidence of a psychosis 
in service or within the first postservice year.  As such, the 
presumptive chronic disease provisions of 38 C.F.R. § 3.307 and 
38 C.F.R. § 3.309(a) do not apply.

In sum, the Board finds that 1) the Veteran's personality 
disorder is a developmental defect which is not subject to 
service connection; 2) the Veteran's compulsiveness to pull hair 
is a manifestation of his personality disorder rather than 
attributable to a diagnosis of trichotillomania and 3) the 
Veteran's other variously diagnosed acquired psychiatric 
disorders, to include bipolar disorder, social anxiety, OCD, 
depression, and ADHD, are not shown to have manifested in 
service, to be related to service, or to have been superimposed 
upon a personality disorder during service.  As the preponderance 
of the evidence is against the claim, the doctrine of the benefit 
of the doubt does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001).  Accordingly, 
the claim is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

For a service connection claim, proper notice from VA must inform 
the claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  It must also advise the claim of the 
downstream elements of establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

A pre-adjudicatory RO letter dated July 2007 fully complied with 
the VCAA content and timing requirements.  In this respect, the 
Veteran was notified of the types of evidence needed to 
substantiate his claim and the relative duties on the part of 
himself and VA in developing his claim.  The Veteran was also 
advised of the criteria for establishing a disability rating and 
effective date of award should service connection be established.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the RO was unable to obtain original 
copies of STRs, but the Veteran provided copies of the STRs in 
his possession which appear to be complete.  The Board is not 
aware of any specific STRs which have been identified as missing 
and potentially obtainable.  Furthermore, the RO's July 2007 
letter advised the Veteran of alternate forms of evidence to 
supplement missing STRs.  On this issue, the Board finds that VA 
has fully satisfied its duty to obtain STRs.

The RO has also obtained the Veteran's private treatment records 
which the Veteran has both identified and authorized VA to 
obtain.  There are no outstanding requests to obtain any private 
medical records for which the Veteran has both identified and 
authorized VA to obtain on his behalf.  Furthermore, the Veteran 
has not reported receiving any VA treatment or having filed a 
disability claim with the Social Security Administration.  In 
short, the record does not disclose any further duty on VA's part 
to obtain any pertinent and available medical records.

The Veteran was also afforded VA C&P examination prior to 
deciding this case.  In the October 2010 Informal Hearing 
Presentation, the Veteran's representative took issue with many 
aspects of the VA C&P examination report, and requested an 
examination by a board of two psychiatrists who have not examined 
the Veteran in the past.  

As discussed above, the Board has determined that the VA examiner 
provided a well reasoned opinion which discussed the pertinent 
findings before, during and after service, which acknowledged 
psychological evaluations in service including a diagnosis of 
trichotillomania, and arrived at an ultimate opinion by reliance 
upon accepted medical principles.  In sum, the examiner's opinion 
was fully explained and clearly adequate for rating purposes.  
Also as indicated above, the presumptions of soundness and 
aggravation do not apply to personality disorders.  The Board 
finds no basis for obtaining any additional opinion.

Overall, the Board finds that the evidence of record is 
sufficient to decide the issue at hand, and that there is no 
reasonable possibility that any further assistance would aid in 
substantiating this claim.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

Service connection for an acquired psychiatric disorder is 
denied.


REMAND

The Veteran seeks service connection for sinusitis as well as 
recurrent ear infections with tinnitus.  The Veteran's STRs 
reflect his treatment for sinusitis in March 1986, pharyngitis in 
June 1986, sinus congestion in January 1988, upper respiratory 
infection (URI) in February 1993, otitis externa in October 1995 
and sinusitis in February 1997 (which is just one month prior to 
his discharge from service.

The Veteran appears to claim continuity of symptomatology since 
service, but the available medical records first reflect 
treatment for nasal obstruction, right chronic maxillary 
sinusitis, right chronic ethmoid sinusitis and bilateral inferior 
turbinate hypertrophy in 2003.  In light of the STRs findings and 
lay allegations, the Board is of the opinion that VA examination 
is necessary to determine the nature and probable etiology of the 
Veteran's ear, nose and throat (ENT) complaints.  38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate 
examination to determine the nature and 
probable etiology of the Veteran's ENT 
complaints.  The claims folder must be 
provided to the examiner for review.  
Following any necessary testing or studies, 
the examiner is requested to provide opinion 
on the following questions:

   a) identify all current ENT disorders, 
including sinusitis and a claimed bilateral 
ear disorder with tinnitus; and

   b) for each current diagnosis, provide 
opinion as to whether it is at least as 
likely as not that such disorder either first 
manifested in service and/or is causally 
related to an event during service?

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it. The examiner should 
include a complete explanation with his or 
her opinion, based on findings on examination 
and information obtained from review of the 
record, to include discussion of the 
significance of the Veteran's treatment for 
sinusitis in March 1986, pharyngitis in June 
1986, sinus congestion in January 1988, URI 
in February 1993, otitis externa in October 
1995 and sinusitis in February 1997.

2.  Thereafter, readjudicate the claims.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case and an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


